       Case 1:19-cv-00156-JRH-BKE Document 26 Filed 06/08/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION


DEANNA BGYKIN and EUGENE                      *
                                              ★
BGYKIN,
                                              •Jr


                                              •k
        Plaintiffs,
                                              k


              V.                              *             CV 119-156


C. R. BARD INCGRPGRATED and                   *
BARD PERIPHERAL VASCULAR                      *
                                              k
INCORPORATED,


        Defendants.




                                        ORDER




        Before the Court is the             Parties' stipulation           of dismissal

without prejudice.         (Doc. 25.)       All parties signed the stipulation.

Upon    due   consideration,          the   Court finds      dismissal      appropriate

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

        IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT


PREJUDICE.         The   Clerk   is   DIRECTED      to   TERMINATE   all    motions   and


deadlines, if any, and CLOSE this case.                   Each party shall bear its

own costs, fees, and expenses.

        ORDER ENTERED at Augusta, Georgia, this                            day of June,

2020.                                                         ^


                                                                CHIEF   JUDGE
                                            UNITED/STATES DISTRICT COURT
                                                         DISTRICT   GF GEORGIA
